Case 2:19-cv-10246-AJT-RSW ECF No. 1-1 filed 01/25/19        PageID.9   Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

SHARON QUINN

       Plaintiff,                          USDC Case No.: 2:19-cv-10246
                                           LC Case No: 2018-169980-NO
v.

TOYOTA MOTOR SALES U.S.A.,
INC., a California corporation;
TOYOTA MOTOR NORTH
AMERICA, INC., a California
corporation; TOYOTA MOTOR
ENGINEERING &
MANUFACTURING NORTH
AMERICA, INC., a Foreign
Corporation; and TOYOTA MOTOR
DISTRIBUTERS, INC., d/b/a
TOYOTA MOTOR CORPORATION, a
Foreign Corporation

        Defendants.


                              INDEX OF EXHIBITS

Exhibit A      Summons and Amended Complaints

Exhibit B      Second Summons and Complaints
Exhibit C      Notice to State Court of Defendants' Removal of Action to United
               States District Court




18234664v1
